


Exhibit 10.21


NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY AGREEMENT




THIS NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY AGREEMENT
(hereinafter "Agreement"), dated and effective as of the date that you,
________________________, sign this Agreement, describes various conditions of
your employment, including the obligations owed to Tyco Healthcare Group LP
d/b/a Covidien and any of its parents, subsidiaries, successors, assigns or
affiliated entities (hereinafter the “Company”) by you regarding competition
with the Company, the hiring of the Company's employees, solicitation of the
Company's customers, and the maintenance of confidential information important
to Company's business.


CONSIDERATION


You acknowledge that the Company is engaged in a highly competitive industry.
You further acknowledge that, as part of your employment with the Company, you
will have access to and/or gain knowledge of trade secrets and “Confidential
Information” (as defined below) that is vital to the interests and success of
the Company.


As consideration for your promises and contractual obligations as specified in
this Agreement, the Company will awarded to you a certain number of
non-qualified stock options, restricted stock units and/or performance share
units for the fiscal year in which you were hired (“Equity Grant”). You
acknowledge that this Equity Grant constitutes adequate consideration even
before it vests and regardless of the monetary value that results. As further
consideration for this Agreement, and contemporaneous with its signing, the
Company agrees to provide you with knowledge of its trade secrets and
Confidential Information, with specialized, business-related education and
training regarding the Company's methodologies and business strategies, which
will enable you to perform your job with the Company, with supplies and
materials necessary for you to perform your job with the Company, and with
goodwill in customer and other business relationships. You acknowledge that all
of these items are necessary and desirable for your personal success as an
employee of the Company.


You acknowledge that you are not previously or otherwise already entitled to the
consideration described herein in exchange for the agreements specified herein.
In exchange for this consideration and as a condition of your employment or
continued employment if you are an existing employee, you agree to the
following.


I. CONFIDENTIAL INFORMATION


A.     Nondisclosure of Confidential Information. You agree that during your
employment with the Company and at any time thereafter, you will not disclose to
any other person or organization, or make or permit any use of, any of the
Company's Confidential Information. Additionally, the Company specifically
reserves its rights under any applicable common or statutory law regarding trade
secrets, and prohibits disclosure and/or use of information which meets the
definition of trade secrets under these common or statutory laws.


A.“Confidential Information" Defined. "Confidential Information” means
information in whatever form, including but not limited to hard copy,
electronically stored or in your memory, related to the operation of the Company
that is not generally known to or readily ascertainable by other persons outside
of the Company and has economic value for the Company because it is not
generally known or readily ascertainable outside the Company. The following is a
non-exclusive list of information that constitutes Confidential Information
meeting the above definition: (1) information of a technical nature such as
inventions; methods; processes; techniques; ideas; data; equipment; computer
programs; developments; designs; and technical expertise and know-how developed
by the Company; (2) information of a commercial nature such as trademarks;
information about costs, purchasing, profits, prices, markets, sales, contracts,
and selling strategies; lists of customers and employees; proposals made to
current or prospective clients or customers or other information contained in
bids or offers to such clients or customers; the arrangements and/or agreement,
pricing, layout, design and implementation of client and/or customer-specific
projects; the identity of vendors and vendor pricing information; financial,
marketing and sales information; and (3) information of a strategic nature such
as future developments or strategies pertaining to research, development,
marketing and sales; and other similar matters concerning the Company's
planning.


C.    Return of Confidential Information. Upon your separation from employment
for any reason, the termination of your access to any Confidential Information
or upon request by the Company, you shall return to the




--------------------------------------------------------------------------------




Company all electronic and hard-copy documents and materials belonging to the
Company, whether kept at your business office, personal residence or otherwise,
including all materials containing or relating to any Confidential Information
in any written or tangible form that you may have in your possession or control
and including electronic equipment. After returning the materials described in
the preceding sentence to the Company, you shall not retain any copies of any
such materials.


D.    Confidential Information of Clients and Vendors. You acknowledge that it
is essential to the Company's continued success to maintain the confidentiality
of all client and vendor information and trade secrets. Therefore, you agree not
to use or disclose any confidential client or vendor information except as may
be needed to conduct the Company's business for the specific client or vendor.
Upon your separation from employment with the Company, you agree to deliver to
an appropriate representative of the Company, without retaining any copies,
notes or excerpts thereof, any and all documents and information that reference
client or vendor information.


E.    Third-Party Confidentiality Agreements. You acknowledge that the Company
from time to time may have agreements with other persons or entities that impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements, the confidential nature of such work, or
information about or owned by such person or entity. You agree to be bound by
all such obligations and restrictions as are made known to you and to take all
action necessary to discharge the obligations of the Company under such
agreements.


F.    Confidential Employee Information. You also understand that you shall not
review any Confidential Employee Information, as defined below, unless such
activity is specifically required to perform your job duties, or unless such
activity is specifically requested by senior management in the Human Resources
or Legal Departments. In such cases where you are duly authorized to view
Confidential Employee Information, you shall not disclose the contents of such
information to anyone other than those expressly designated by senior management
in the Human Resources and Legal Departments to have access to that information.
Confidential Employee Information includes, but is not limited to, e-mails that
were not directed to or sent from you, or information of a confidential nature
regarding other employees, such as compensation or benefits information or
information regarding performance or discipline.


I.
INVENTIONS



A.    You shall promptly disclose to the Company all Inventions (as defined in
Subsection II.B), which are made or conceived by you, either alone or with
others, during the term of your employment with the Company, whether or not
during working hours and which directly or indirectly relate to matters within
the scope of your duties or field of responsibility during your employment with
the Company, or are based on your knowledge of the actual or anticipated
business or interests of the Company, or are aided by the use of time,
materials, facilities, or information of the Company. You also shall promptly
disclose any Inventions made or acquired by you prior to being employed by the
Company. You represent that you have not made or conceived any Inventions prior
to your employment with the Company and are not subject to any continuing
obligations to a former employer or other person with respect to any Inventions,
except if and as disclosed on the Schedule A that is attached hereto. The
Company agrees to receive these disclosures in confidence.


B.    Herein, “Invention” means, whether or not patentable or copyrightable, the
conception, discovery or reduction to practice of any new idea, technology,
device, method, design, trade secret, composition of matter or any improvement
thereto, including but not limited to any new articles of manufacture or any
improvement to existing articles of manufacture, any new apparatus or
processes/methods for making or using a composition of matter or article of
manufacture, any computer software or any designs relating thereto, which relate
to the Company's actual or anticipated business or research activities or are
suggested by or which result directly or indirectly from use of the Company's
information, time, materials, or facilities.


C.    You agree that all Inventions that are, or are deemed to be, made or
conceived by you during employment with the Company shall, to the extent
permitted by law, be the exclusive property of the Company, and you hereby
assign to the Company your entire worldwide right, title, and interest in and to
any and all such Inventions; except that, for California employees, pursuant to
California Labor Code sections 2870 through 2872, this provision shall not apply
to an Invention that you developed entirely on your own time, without using the
Company's equipment, supplies, facilities or trade secret information, unless
(1) the Invention relates at the time of conception or reduction to practice of
the Invention to the Company's business, or actual or demonstrably anticipated
research or development by the Company; or, (2) results from any work you
performed for the Company. Whenever requested to do so by the Company, you shall
execute any applications, assignments, or other instruments which the Company
may consider necessary or advisable to apply for and obtain letters patent or
copyrights in the United States or in any foreign country,




--------------------------------------------------------------------------------




or to otherwise record or protect the Company's interest in such Inventions. In
the event that you refuse to sign such an application, assignment, or other
instrument, or, whether because of your physical or mental incapacity or for any
other reason whatsoever, the Company is otherwise unable, after reasonable
effort, to secure your signature on any such application, assignment, or other
instrument, you hereby irrevocably appoint the Company and its duly authorized
officers and agents as your agent and attorney-in-fact to act for and in your
behalf and stead to execute and file any such applications, assignments, and
instruments and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyrights, and other analogous
protections with the same legal force and effect as if executed by you. The
obligations of this Subsection shall continue perpetually beyond the period of
your employment with the Company and are not modified by any incentive payments
made for an Invention or otherwise subject to any provisions of a Company patent
incentive award policy as may change from time to time.


D.    You may be eligible for payment under the terms of the Company's Patent
Award Program in the event that the Company seeks a patent for an Invention that
you made or conceived.


II.
RESTRICTIVE COVENANTS



For the good and valuable consideration recited herein, the receipt and
sufficiency of which is hereby acknowledged, and in order to protect the
Company's legitimate business interests, you agree as follows:


A.    Non-Competition:


1.    During your employment with the Company and for a period of twelve (12)
months after your separation from employment for any reason (the “Restricted
Period”), you will not, directly or indirectly, own, manage, operate, control,
be employed by or otherwise provide services (whether as an employee consultant,
independent contractor or otherwise, and whether or not for compensation) to any
person, firm, corporation or other entity, in whatever form, engaged in any
Competing Business. For purposes of this Agreement “Competing Business” is any
entity (including any of its subsidiaries or affiliates) that produces a product
or performs a service that is the same as or similar to, may be substituted for,
or is intended to be used for any of the same purposes as a product or service
produced, performed or under development by the Company. However,
notwithstanding any provision in this Subsection III.A, you may work for a
Competing Business whose business is diversified, provided your work for the
Competing Business does not involve selling, managing, overseeing, developing,
creating, promoting, servicing, involvement in the finance and/or accounting of,
or other responsibility for any product, process, service or technology that
resembles or competes with those of the Company on which you have worked or
gained Confidential Information during the last 24 months of your employment
(“Restricted Product or Service”). Prior to accepting such employment, you and
the Competing Business must provide the Company with written assurances
satisfactory to the Company that you will not render services directly or
indirectly, for the 12-month Restricted Period, in connection with any
Restricted Product or Service and that any necessary safeguards or procedures
have been put in place to ensure that this does not happen. Nothing in this
Agreement shall prevent you from owning not more than one percent of the total
shares of all classes of stock outstanding of any publicly held entity engaged
in a Competing Business. (For California employees, the provisions of this
Section III.A.1 will apply only during your employment with the Company.)


2.    This restriction applies in the United States and also applies in any
foreign country or foreign territory in which the services you will provide
could enhance the use or marketability of a Restricted Product or Service, use
the Company's goodwill, or otherwise interfere with any of the Company's
protectable interests. Notwithstanding any other provision of this Subsection
III.A, if at the time of separation from employment, your primary area of
responsibility involves sale of products within a certain geographic area, then
the restrictions set forth in this Subsection III.A shall include and be limited
to: (a) the geographic area that, directly or indirectly, was covered by either
you or by employees, distributors, agents or representatives who reported to you
at any time during the 24-month period preceding your separation from
employment; and/or (b) any geographic area in which you provided services,
whether directly or indirectly, at any time during such 24-month period
preceding separation from employment.


3.    If despite diligent and aggressive effort, after separation from
employment for any reason you are unable to obtain employment consistent with
your education or training solely because of the provisions of this Subsection
III.A, then such prohibition shall bind you only if and as long as the Company
pays you a sum equal to your monthly base salary in effect on your employment
termination date for each month of such unemployment during the 12-month
Restricted Period. You will be eligible to receive this pay only if you sign a
waiver and release of all claims and if the Company determines, in its sole
discretion, that you have provided information to the Company substantiating
your efforts, the fact that your inability to find employment is due exclusively
to the provisions of this Subsection III.A, and any other information that the
Company deems relevant. For purposes of this provision “base




--------------------------------------------------------------------------------




salary” excludes bonuses, stock options, restricted stock/share units,
performance share units, commissions, incentive pay or other similar
compensation or benefits and is subject to regular deductions for income taxes,
Social Security and Medicare taxes and other deductions required by law. For
each month of unemployment in which you receive payment under this provision,
you must provide evidence that you have diligently and aggressively sought
employment, and failure to do so or to accept any reasonable offer, as
determined in the sole discretion of the Company, will result in discontinuation
of payments. Payments under this provision will be reduced by any other amounts
that you receive during this period (including but not limited to unemployment
compensation, severance, and income earned as an employee, consultant or
contractor from any employer or organization), and failure to disclose such
amounts shall result in the discontinuation of payments and the Company shall
have the right to recover prior payments made to you pursuant to Subsection
III.A. The Company retains the sole right and discretion to determine,
reasonably, whether you have engaged in reasonable efforts to secure a position
that is not in violation of Subsection III.A, and whether the failure to find a
position is due to the restrictions in that Subsection. In addition, you will
not be eligible for payment under this provision if you have (a) breached your
duty of loyalty to the Company, (b) breached any provision of this Agreement,
(c) breached any other agreement with the Company, including a breach of any
Company rule or policy, (d) been terminated for Cause (as hereinafter defined or
as defined in any applicable Company plan or agreement), or (e) otherwise acted
in bad faith or contrary to law. For purposes of this provision, “Cause” means
any act of gross negligence; any act of misconduct; any fraudulent act or
misrepresentation; violation of applicable law; any act involving dishonesty or
moral turpitude; and/or refusal to comply with any of the Company's reasonable
directions, procedures or policies. (Note: Because there is no post-termination
restricted period for California employees, this Section III.A.3, does not apply
to California employees.)


B.    Non-Solicitation of Customers. During your employment and for a period of
twelve (12) months after your separation from employment for any reason from the
Company (the “Restricted Period”), you will not solicit, induce, attempt to
induce, or provide any services to any current Company Customer (defined as any
Customer of the Company with whom you had dealings and/or for whom you performed
services during the last twenty-four (24) months of your employment with
Company) to do business with you on your own behalf or on behalf of any
Competing Business. (For California employees, the provisions of this Section
III.B. will apply only during your employment with the Company.)


C.    Non-Solicitation of Employees. During the duration of your employment and
for a period of twelve (12) months after your separation from employment for any
reason from the Company (the “Restricted Period”), you will not solicit,
interfere with, encourage or endeavor to cause any other employee or independent
contractor of the Company to leave his/her employment (or independent contractor
assignment) with the Company.


D.    Acknowledgements:


1.You acknowledge that the Company's legitimate business interests include but
are not limited to protecting trade secrets and secret, proprietary or
confidential information (including but not limited to trade secrets as defined
by applicable statutes and Confidential Information as defined in Section I of
this Agreement), knowledge and data; protecting customer lists; protecting
customer relationships; protecting goodwill; and protecting time and expense of
training employees. You agree that each restriction in this Agreement is
reasonable as to the time, territory, and line of business, and is reasonably
necessary to protect the Company's legitimate business interests.


2.You acknowledge that Covidien is a large global healthcare company which
researches, develops and supplies a large variety of healthcare products and
services including but not limited to medical devices, medical supplies, imaging
solutions and pharmaceuticals all over the world. As such, your position gives
you access to highly confidential and proprietary global business related
company strategies and information, and you acknowledge that global geographic
restrictions are reasonable.


You acknowledge that your breach of any obligation under this Agreement may
constitute immediate and irreparable damage to the Company, which cannot be
fully and adequately compensated in money damages and which may warrant
preliminary and other injunctive relief, an order for specific performance, and
other equitable relief. Further, you understand other action may be taken and
remedies enforced against you. You further acknowledge that your general
knowledge and skill are such that enforcement of Sections I, II and III of this
Agreement by injunction will not prevent you from earning a livelihood. No
claimed breach of this Agreement by the Company, or any other purported
violation of law or contract, shall excuse the Employee from his obligation to
perform his commitments under Sections III hereof.






--------------------------------------------------------------------------------




4.    You acknowledge that if it is determined either by a court of competent
jurisdiction or by mutual agreement that you violated any covenant set forth in
this Agreement, then the Restricted Period will be extended for a period of time
equal to the period of time that you are in violation of the Agreement, to the
extent allowed by law.


IV.    GENERAL PROVISIONS


A.    If you contend that any restriction on activities imposed under Sections
I, II. or III. of this Agreement is not enforceable, does not apply to an
activity in which you intend to engage, or should not be enforced against you,
you will notify the Vice President of Human Resources for your Global Business
Unit (or if you work in a corporate function, the Human Resources Vice President
for Corporate) in writing at least 14 days before engaging in such activity so
that the Company and you may address and resolve any such issues.


B.    This Agreement contains the entire understanding between the parties with
respect to the subject matter within this Agreement. This Agreement may not be
modified or amended except by an agreement in writing signed by both parties. In
the event that you become eligible for benefits under the Covidien Severance
Plan for U.S. Officers and Executives or the Covidien Change in Control
Severance Plan for Certain U.S. Officers and Executives, the provisions of this
Agreement relating to confidential information, non-competition and
non-solicitation shall apply and shall supersede any similar provision set forth
in such plans.


C.    The headings in this Agreement are included for convenience of reference,
and in the event of any conflict between such headings and the text of this
Agreement, the text will control.


D.    The invalidity or unenforceability of any provision of this Agreement as
applied to a particular occurrence or circumstance or otherwise shall not affect
the validity, enforceability, and applicability of any other provision of this
Agreement. Indeed, the Company and you ask any reviewing court to reform,
rewrite, revise, edit or blue pencil (strike through the least amount of words,
phrases, or sections) any provision in the Agreement determined to be
unenforceable for any reason to make the Agreement enforceable.


E.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, affiliated entities, assigns,
heirs, and personal representatives; provided, however, that you may not assign
any of your rights, title or interest in this Agreement. Specifically, any
respective successors, assigns, heirs, and personal representatives, parent,
subsidiary or affiliated entity of the Company shall have the right to the
enforcement of the restrictive covenants contained herein.


F.    The Company's failure to insist upon your strict compliance with any
provision of this Agreement shall not be deemed a waiver of such provision or of
any other provision in this Agreement.


G.    You understand and agree that the Company may notify anyone employing you
or evidencing an intent to employ you after your separation from employment for
any reason as to the existence of the provisions of this Agreement. You also
agree to (a) disclose this Agreement to any prospective employer prior to
accepting employment during any Restrictive Period provided in this Agreement
and (b) inform the Company at the time you give notice of separation from
employment, of the identity of your new employer and of the job title and
responsibilities. Further, you understand and agree that the Company may
disclose this Agreement to the United States Patent & Trademark Office as well
as any other foreign equivalent office to demonstrate ownership of an Invention
as defined herein.


H.    The Company has its principal place of business in Massachusetts. The
validity, performance, construction and effect of this Agreement shall be
construed, enforced and governed in accordance with the laws of the Commonwealth
of Massachusetts without regard to its conflict of laws principles. You
irrevocably consent to personal jurisdiction in the state courts of
Massachusetts and the U.S. District Court for the District of Massachusetts for
any action arising out of this Agreement, regardless of where you reside or
perform duties.


I.    This Agreement, or certain portions thereof, will not be enforced where
applicable law, regulations or professional rules prohibit or limit
enforceability. Nothing in this provision shall limit the enforceability of the
Choice of Law, Jurisdiction and Venue provision in Subsection IV.H.


J.    Nothing in this Agreement shall be deemed to confer on you any rights with
respect to the duration of your employment with the Company. YOU UNDERSTAND AND
AGREE THAT YOUR EMPLOYMENT




--------------------------------------------------------------------------------




RELATIONSHIP WITH THE COMPANY IS TERMINABLE AT WILL BY EITHER THE COMPANY OR
YOU, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE, AND NOTHING IN THIS
AGREEMENT ALTERS THAT AT-WILL RELATIONSHIP.


K.    You acknowledge and agree that all of your obligations herein shall
survive and be a condition of any change in your employment status, whether in
the form of a promotion or a change in job title, compensation,
responsibilities, or any other aspect of your employment. You further agree that
your obligations hereunder will survive such change in your employment status
without the need for you to re-execute this or a similar agreement or to
otherwise re-affirm these obligations. Nonetheless, you may be asked to
re-execute this or a similar agreement or to otherwise re-affirm these
obligations as a condition of a promotion, and you agree to do so if asked.


L.    You represent and warrant that your employment with the Company does not
and will not breach any agreement with any former employer or other person
concerning competitive employment. You confirm that the Company has not asked
you to, and that you will not, disclose or use for the Company's benefit, any
trade secret that is owned by a former employer or other person or otherwise
breach any contract with a former employer or other person concerning
confidential information.


I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT; UNDERSTAND MY
OBLIGATIONS UNDER THIS AGREEMENT; SIGN IT VOLUNTARILY, AND INTEND TO BE LEGALLY
BOUND BY THIS AGREEMENT.


EMPLOYEE




/s/    MARK C. TRUDEAU                      November 30, 2011    
Signature                        Date




Mark C. Trudeau            
Printed Name




COMPANY




/s/    DAVID J. CANO                    February 3, 2012        
Signature                        Date




David J. Cano                


Printed Name




VP, HR                    
Title






--------------------------------------------------------------------------------




SCHEDULE A


Note: Employee should list all continuing obligations to third parties
concerning Inventions, and his/her prior Inventions which are to be excluded
from this Agreement (see Paragraph 3). Such Inventions should be described
sufficiently to distinguish them from Inventions requiring disclosure and
assignment under the Agreement. If the employee does not have any continuing
obligations to third parties concerning Inventions, the employee should write
“NONE” in the space provided below.








                            


By: /s/    MARK C. TRUDEAU            
                            
    Name (Employee): Mark C. Trudeau


    Date: November 30, 2011    






